UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-7126



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


FAYAZ ANJUM,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
92-96-JFM)


Submitted:     November 29, 2001            Decided:   December 6, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fayaz Anjum, Appellant Pro Se. Stephen Matthew Schenning, United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Fayaz Anjum appeals from the district court’s order denying

his motion for jury selection records. We have reviewed the record

and the district court’s order and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

United States v. Anjum, No. CR-92-96-JFM (D. Md. filed June 19,

2001; entered June 20, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2